Hill, C. J.
This case was brought to this court by writ of error, and, when called in its order, there was no appearance for the plaintiff in error. -The defendant in error moved the court to open the record, and asked for an affirmance of the judgment, and damages for delay, under the Civil Code, §5594. In compliance with this motion, the record was opened and the case considered. There is no merit whatever in the exceptions of the plaintiff in error, and this fact,-taken in con*63nection with his failure to appear and prosecute, shows that he must, have brought the case here for delay only. It is ordered that the judgment be affirmed, and that ten per cent, on the amount of the judgment in the court below be awarded against the plaintiff in error in favor of the defendant in error, as damages for bringing the case here for delay only. Craton v. Hackney, 91 Ga. 192, 17 S. E. 124; Avera v. Vason, 42 Ga. 234.
'Motion for damages for bringing up case for delay.
.Submitted May 1,
Decided May 24, 1907.
Robert L. Colding, Tomlinson Fort, for movant.

Judgment affirmed, with damages.